Citation Nr: 0311510
Decision Date: 06/04/03	Archive Date: 08/07/03

DOCKET NO. 96-48 808A              DATE JUN 04, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to an increased (compensable) evaluation for service-
connected right ear hearing loss.

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) on
appeal from a May 1996  rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Oakland, California,
that denied the above claim.

The case was previously before the Board in May 2000 and April
2003, when it was remanded for additional development. The
requested development has been accomplished to the extent possible.

The veteran was to testify at a videoconference hearing before a
Veterans Law Judge in April 2003, but he failed to appear as
scheduled.

FINDING OF FACT

VA audiological examination conducted in February 2001 revealed a
Level IV hearing impairment in the right ear and a non-service
connected Level I hearing impairment in the left ear under both the
prior and amended regulations.

CONCLUSION OF LAW

The criteria for a compensable evaluation for hearing loss of the
right ear have not been met. 38 U.S.C.A. 1155, 5107 (West 2002); 38
C.F.R. 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 (effective
prior to June 10, 1999); 38 C.F.R. 4.85, 4.86(a), 4.87, Tables VI,
VII, Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999)
(effective June 10, 1999).

- 2 -


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

There has been a significant change in the law during the pendency
of this appeal. In November 2000, the President signed into law the
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,
114 Stat. 2096 (2000). This law redefined the obligations of VA
with respect to the duty to assist and included an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits.

This change in the law is applicable to all claims filed on or
after the date of enactment of the VCAA or filed before the date of
enactment and not yet final as of that date. 38 U.S.C.A. 5100,
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); see Karnas v.
Derwinski, 1 Vet. App. 3 08, 312-13 (1991); cf. Dyment v. Principi,
287 F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of the
VCAA, amending 38 U.S.C. 5107, was intended to have retroactive
effect). The final rule implementing the VCAA was published on
August 29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001'
(codified at 38 C.F.R. 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).
These regulations, likewise, apply to any claim for benefits
received by VA on or after November 9, 2000, as well as to any
claim filed before that date but not decided by the VA as of that
date. See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent
possible. VA must notify the veteran of evidence and information
necessary to substantiate his claim and inform him as to whether he
or VA bears the burden of producing or obtaining that evidence or
information. 38 U.S.C.A. 5103(a) (West 2002); 38 C.F.R. 3.159(b)
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The
veteran was notified of the information necessary to substantiate
his claim by means of the discussions in the May 1996 rating
decision; November 1996 Statement of the Case (SOC); April 1999 and
May 2002 Supplemental Statements of the Case (SSOC); May 2000
letter from the RO; and May 2000 Remand of the Board. He was
specifically told about

- 3 -

the requirements to establish an increased rating for the service-
connected right ear hearing loss, and of the reasons that the
evidence in his case was inadequate.

The RO further notified the veteran of the newly enacted
regulations promulgated by the VCAA in the May 2002 SSOC, at which
time he was informed of which information and evidence he was to
provide to VA and which information and evidence VA would attempt
to obtain on his behalf See Quartuccio v. Principi, 16  Vet. App.
183 (2002). Therefore, VA has no outstanding duty to inform him
that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant in
obtaining evidence necessary to substantiate the claim for the
benefit sought, unless no reasonable possibility exists that such
assistance would aid in substantiating the claim. 38 U.S.C.A.
5103A(a) (West 2002); 38 C.F.R. 3.159(c), (d) (2002). The RO
obtained the veteran's service medical records and VA medical
treatment records, as set forth below. There is no indication of
relevant medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination or
obtaining a medical opinion when such an examination or opinion is
necessary to make a decision on the claim. 38 U.S.C.A. 5103A(d)
(West 2002); 38 C.F.R. 3.159(c)(4) (2002). The veteran underwent VA
audiological examinations in June 1997 and February 2001.

Accordingly, the requirements of the VCAA have been met by the RO
to the extent possible. Having determined that the duty to notify
and the duty to assist have been satisfied, the Board turns to an
evaluation of the veteran's claim on the merits.

Entitlement to an increased (compensable) evaluation for right ear
hearing loss

Disability evaluations are determined by the application of the VA
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4. The
percentage ratings contained in the Schedule represent, as far as
can be practicably determined, the average

- 4 -

impairment in earning capacity resulting from diseases and injuries
incurred or aggravated during military service and their residual
conditions in civil occupations. 38 U.S.C.A. 1155 (West 2002); 38
C.F.R. 4.1 (2002).

The inquiry into disability evaluations centers on the ability of
the body or system in question to function in daily life, with
specific reference to employment. 38 C.F.R. 4.10. In considering
the residuals of injury, it is essential to trace the medical-
industrial history of the disabled person from the original injury,
considering the nature of the injury and the attendant
circumstances, and the requirements for, and the effect of,
treatment over past periods, and the course of the recovery to
date. 38 C.F.R. 4.41.

Where entitlement to compensation has already been established and
an increase in the disability rating is at issue, the present level
of disability is of primary concern. Although a rating specialist
is directed to review the recorded history of a disability in order
to make a more accurate evaluation, the regulations do not give
past medical reports precedence over current findings. See 38
C.F.R. 4.2 (2002); Francisco v. Brown, 7 Vet. App. 55 (1994).

The VA Rating Schedule that addresses the ear and other sense
organs was amended during the pendency of this appeal, effective
June 10, 1999. 64 Fed. Reg. 25,202 (1999). Thus, the regulatory
criteria governing the evaluation of the veteran's right ear
hearing loss changed while his claim was pending.

Where the law or regulation changes after a claim has been filed or
reopened but before the administrative or Judicial appeal process
has been concluded, the version more favorable to the appellant
will apply unless Congress provided otherwise. See Karnas v.
Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, evaluations of bilateral defective
hearing ranged from noncompensable to 100 percent based on organic
impairment of hearing acuity as measured by the results of
controlled speech discrimination tests together with the average
hearing threshold level as measured by pure tone audiometry tests

- 5 -

in the frequencies 1000, 2000, 3000 and 4000 cycles per second,
with 11 auditory acuity levels designated from Level I for
essentially normal acuity through Level XI for profound deafness.
38 C.F.R. 4.85, 4.87, Diagnostic Codes 6100 to 6110 (effective
before June 10, 1999).

Under the previous regulations, Table Vla was used only when the
Chief of the Audiology Clinic certified that language difficulties
or inconsistent speech audiometry scores made the use of both
puretone average and speech discrimination inappropriate. 38 C.F.R.
4.85(c) (effective before June 10, 1999).

The current version of the Schedule provides a table for ratings
purposes (Table VI) to determine a Roman numeral designation (I
through XI) for hearing impairment, established by a state-licensed
audiologist including a controlled speech discrimination test
(Maryland CNC), and based upon a combination of the percent of
speech discrimination and the puretone threshold average which is
the sum of the puretone thresholds at 1000, 2000, 3000 and 4000
Hertz, divided by four. See 38 C.F.R. 4.85 (effective after June
10, 1999).

Table VII is used to determine the percentage evaluation by
combining the Roman numeral designations for hearing impairment of
each ear. The horizontal row represents the ear having the poorer
hearing and the vertical column represents the ear having the
better hearing. Id.

Table Vla is used when the examiner certifies that the use of
speech discrimination test is not appropriate because of language
difficulties, inconsistent speech discrimination scores, etc., or
when indicated under the provisions of 38 C.F.R. 4.86. 38 C.F.R.
4.85(c) (2002).

When the puretone threshold at each of the four specified
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or
more, the rating specialist will determine the Roman numeral
designation for hearing impairment from either Table VI or Table
Vla, whichever results in the higher numeral. Each ear will be
evaluated separately. 38 C.F.R. 4.86(a) (2002).

6 -

When the puretone threshold is 30 decibels or less at 1000 Hertz,
and 70 decibels or more at 2000 Hertz, the rating specialist will
determine the Roman numeral designation for hearing impairment from
either Table VI or Table Vla, whichever results in the higher
numeral. That numeral will then be elevated to the next higher. 38
C.F.R. 4.86(b) (2002).

Where a veteran has suffered deafness compensable to a degree of 10
percent or more in one ear as a result of service-connected
disability and deafness in the other ear as the result of
nonservice-connected disability not the result of the veteran's own
willful misconduct, compensation is payable as if both disabilities
are service connected. 38 U.S.C.A. 1160 (West 2002). Because the
veteran's service- connected right ear is evaluated as
noncompensable, his nonservice-connected left ear is deemed normal
for rating purposes in this case and will be considered to be at
Level I.

The Secretary shall consider all information and lay and medical
evidence of record in a case before the Secretary with respect to
benefits under laws administered by the Secretary. When there is an
approximate balance of positive and negative evidence regarding any
issue material to the determination of a matter, the Secretary
shall give the benefit of the doubt to the claimant. 38 U.S.C.A.
5107 (West 2002).

By rating action dated in May 1980, the RO granted entitlement to
service connection for hearing loss of the right ear and assigned
a noncompensable evaluation effective as of September 12, 1977. The
noncompensable evaluation has remained in effect since that time.
In November 1995, the veteran submitted a claim for entitlement to
an increased (compensable) evaluation of his right ear hearing
loss.

The veteran was afforded a VA audiological examination in June
1997. Pure tone thresholds in the right ear at 1000, 2000, 3000,
and 4000 Hertz were 50, 35, 30, and 45 decibels, respectively. Pure
tone average of the right ear was 40 decibels.

7 -

Speech recognition was 78 percent. The examiner concluded that the
veteran had right mild to moderate conductive/mixed hearing loss.

More recently, a VA audiological examination report dated in
February 2001 reveals that pure tone thresholds in the right ear at
1000, 2000, 3000, and 4000 Hertz were 70, 65, 55, and 55 decibels,
respectively. Pure tone average for the right ear was 61 decibels.
Speech recognition was 76 percent in the right ear. The examiner,
concluded that the veteran had right moderate to severe mixed
hearing loss - relatively flat loss.

Under Table VI of both the previous and amended regulations, the
veteran's right ear hearing level in July 1997 and February 2001
were M and IV, respectively. As noted above, the veteran's left ear
hearing loss disability must be considered to be at Level I for
rating purposes. Under Table VII of both the previous and amended
regulations, a Level I hearing impairment in the better ear,
coupled with a Level III or IV hearing impairment in the poorer ear
allows only for a noncompensable evaluation. 38 C.F.R. 4.85, Tables
VI and VII, Diagnostic Code 6100.

A compensable rating is not warranted under Table Vla under either
the previous or amended regulations. Table Vla under the previous
regulations is not for application because it was not certified
that there were language difficulties or inconsistent speech
audiometry scores that made the use of both puretone average and
speech discrimination inappropriate. See 38 C.F.R. 4.85(c).

Under the amended regulations, application of Table Vla could be
applied for the results of the February 2001 examination, as the
veteran's pure tone threshold was 55 decibels or more at each of
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz)
in the right ear. However, as the right ear hearing level under
this table would be VI and coupled with a Level I hearing
impairment in the left ear would also result in a noncompensable
evaluation. 38 C.F.R. 4.85, Tables VIa and VII, Diagnostic Code
6100 (2002).

8 -

Additionally, application of Table VIa in other instances would not
be appropriate as the veteran's puretone threshold was not 30 or
lower at 1000 Hertz and 70 or more at 2000 Hertz. See 38 C.F.R.
4.85(c); 4.86(a) (2002).

Therefore, the Board finds that a compensable evaluation for the
veteran's right ear hearing loss disability is not warranted under
the previous or amended regulations. 38 C.F.R. 4.85, Tables VI,
VIa, and VII, Diagnostic Code 6100.

Pertinent case law provides that the assignment of disability
ratings for hearing impairment are to be derived by the mechanical
application of the Schedule to the numeric designations assigned
after audiometry evaluations are rendered. Lendenmann v. Principi,
3 Vet. App. 345 (1992). To put it simply, there is very little
judgment involved in determining the rating. The law's provisions
are clear and precise. Audiometric testing results are dispositive
evidence for a claim for a higher disability rating for hearing
loss.

Following a full review of the record, the Board finds that the
evidence is not so evenly balanced as to require application of the
benefit of the doubt in favor of the veteran. Gilbert v. Derwinski,
1 Vet. App. 49, 56 (1990).

In exceptional cases where schedular evaluations are found to be
inadequate, the RO may refer a claim to the Under Secretary for
Benefits or the Director, Compensation and Pension Service, for
consideration of "an extra-schedular evaluation commensurate with
the average earning capacity impairment due exclusively to the
service-connected disability or disabilities." 38 C.F.R.
3.321(t))(1) (2002). "The governing norm in these exceptional cases
is: A finding that the case presents such an exceptional or unusual
disability picture with such related factors as marked interference
with employment or frequent periods of hospitalization as to render
impractical the application of the regular schedular standards." 38
C.F.R. 3.321(b)(1) (2002).

In this case, the RO adjudicated the issue of entitlement to an
extra-schedular evaluation pursuant to 38 C.F.R. 3.321(b)(1) in the
November 1996 SOC.

- 9 -

Although the Board has no authority to grant an extraschedular
rating in the first instance, it may consider whether the RO's
determination with respect to that issue was proper. See VAOPGCPREC
6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider
whether referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 Vet.
App. 337, 339 (1996) (BVA may affirm an RO conclusion that a claim
does not meet the criteria for submission pursuant to 38 C.F.R.
3.321(b)(1)).

The RO found that referral for extra-schedular consideration was
not warranted in this case. The Board agrees.

The Board finds no evidence of an exceptional disability picture in
this case. The veteran has not required any periods of
hospitalization for his service-connected right ear hearing loss.
There is no evidence in the claims file to suggest that marked
interference with employment is the result of the service-connected
right ear hearing loss. It is not evident that he is unemployed
because he has hearing loss that interferes with employment. Thus,
the Board finds that the absence of evidence presenting such
exceptional circumstances preponderates against referring the claim
for consideration of an extra-schedular rating for the service-
connected disability. The disability is appropriately rated under
the schedular criteria.

ORDER

Entitlement to an increased (compensable) evaluation for service-
connected right ear hearing loss is denied.

P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

- 10 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 11 -



